Exhibit 21 Chesapeake Utilities Corporation Subsidiaries of the Registrant Subsidiaries State Incorporated Eastern Shore Natural Gas Company Delaware Sharp Energy, Inc. Delaware Chesapeake Service Company Delaware Xeron, Inc. Mississippi Sam Shannahan Well Company, Inc. Maryland Sharp Water, Inc. Delaware Chesapeake OnSight Services LLC Delaware Peninsula Energy Services Company, Inc. Delaware Peninsula Pipeline Company, Inc. Delaware Subsidiaries of Sharp Energy, Inc. State Incorporated Sharpgas, Inc. Delaware Tri-County Gas Co., Incorporated Maryland Subsidiaries of Chesapeake Service Company State Incorporated Skipjack, Inc. Delaware BravePoint, Inc. Georgia Chesapeake Investment Company Delaware Eastern Shore Real Estate, Inc. Delaware Subsidiaries of Sharp Water, Inc. State Incorporated Sharp Water of Idaho, Inc. Delaware Sharp Water of Minnesota, Inc. Delaware
